DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 7/17/2020. 

Claim Analysis
3.	Summary of Claim 1:
A composition comprising: 

70-95 wt. % of a polyolefin polymer selected from polypropylene homopolymers, 5polypropylene copolymers, polypropylene impact copolymers, and mixtures thereof, and 

5 to 30 wt. % of a styrenic block copolymer coated with a functional dusting agent having a maximum particle size of 100 microns, in an amount of up to 2 wt. %, based on total weight of the styrenic block copolymer, 

wherein the functional dusting agent is selected from modified sorbitols, 10benzoic acid salts, substituted benzoic acid salts, dicarboxylate metal salts, hexahydrophthalic acid metal salts, phenylphosphonic acid salts, phosphate ester salts, glycerolate salts, norbornane carboxylic acid salts, diamides, trisamides and derivatives thereof, tetramides, pine rosin derivatives, acetals and derivatives thereof, di-acetal derivatives, 2,6-naphthalene dicarboxamides, 15polyvinylcyclohexanes and combinations thereof, 

wherein the coated styrenic block copolymer is free-flowing, requiring a force of less than 400 lbs/ft2 to break in a blocking test; 

wherein a molded article comprising the composition has a notched Izod impact strength of at least 42 J/m, measured at 23°C in accordance with ASTM D 256, 

and 20wherein a molded article comprising the composition has a haze value, measured according to ASTM D 1003, of 95 % or lower.


 
Claim Rejections - 35 USC § 102/103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hansen et al. (US Patent 8,445,087 B2) as listed on the IDS dated 10/20/2020.
	Regarding claims 1-3 and 11-13, Hansen et al. teach a molding composition comprising at least about 70% wt. polypropylene or a polypropylene random copolymer, up to about 30 wt.% of a block copolymer composition comprising at least one selectively hydrogenated styrene diene block copolymer and up to about 0.70 wt% of a clarifying agent (claim 1), wherein the clarifying agent is a sorbitol acetal (col. 7 line 45) thereby reading on the modified sorbitol dusting agent of the instant claim, wherein the notched Izod impact strength is 11.5 and 11.7 ft-lbs/in (Table 2-I) which corresponds to 51.2 and 52.0 
	Hansen et al. do not particularly teach the coated styrenic block copolymer is free flowing and are further silent on the force to break in a blocking test. Regarding claim 2, Hansen et al. are further silent on the haze value compared to a reference molded sample.
The mechanical properties of force to break and the physical property of free flowing and haze value are functions of the composition. Hansen et al. teach the same composition as set forth in the rejection above. Therefore, the mechanical properties of force to break and the physical properties of free flowing and haze value in the composition of Hansen et al. will be the same mechanical and physical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would 
Regarding claims 4 and 14, Hansen et al. teach additional additives such as antioxidants, among others (col. 9 line 26). 
Regarding claims 10 and 20, Hansen et al. teach selectively hydrogenated styrene diene block copolymer (claim 1).
	
6.	Claims 5-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US Patent 8,445,087 B2) as listed on the IDS dated 10/20/2020 in view of Brothers (US PG Pub 2020/0317922 A1).
	Regarding claims 5-9 and 15-19, Hansen et al. teach the composition of claim 1 and the process of claim 11 as set forth above and incorporated herein by reference.
	Hansen et al. do not teach the particular styrenic block copolymers as required by the instant claims.
	Brothers teaches a composition comprising hydrogenated styrene block copolymers for making molded articles wherein the styrene block copolymers comprise a tetra-branched block copolymer (IV) having a styrene equivalent peak molecular weight of 100,000 to 800,000 represented by the general formula (A-B)4X; a tri-branched block copolymer (III) having a styrene equivalent peak molecular weight of from 75,000 to 600,000 represented by the general formula (A-B)3X; a di-branched block copolymer (II) having a styrene equivalent peak molecular weight of from 50,000 to 400,000 represented by the general formula (A-B)2X; and a linear diblock copolymer (I) having a styrene equivalent peak molecular weight of from 25,000 to 200,000 represented by the general formula A-B; where: A represents a polymer block of a mono alkenyl arene; B represents a polymer block of a conjugated diene selected from the group consisting essentially of butadiene and mixtures of isoprene and butadiene; X represents 

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763